Case 1:18-cv-00957-CMH-TCB Document 62 Filed 09/30/20 Page 1 of 15 PageID# 675




                         UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA



  UMG RECORDINGS, INC., et al.,

                      Plaintiffs,
                                        Case No. 1:18-cv-00957-CMH-TCB
              v.

  KURBANOV, et al.,

                      Defendants.


        MEMORANDUM IN SUPPORT OF PLAINTIFFS’ MOTION FOR
    RECONSIDERATION OF THE COURT’S SEPTEMBER 18, 2020 STAY ORDER
Case 1:18-cv-00957-CMH-TCB Document 62 Filed 09/30/20 Page 2 of 15 PageID# 676




                                         INTRODUCTION

        Plaintiffs respectfully ask this Court to reconsider its September 18, 2020 order staying

 proceedings in this case. Defendant presented his motion for a stay as if it were a routine matter.

 He based his motion on (i) the need for this Court to resolve the remaining prong of the personal

 jurisdiction test, as mandated by the Fourth Circuit’s remand, and (ii) the petition for certiorari

 that Defendant apparently intends to file with the United States Supreme Court. But Defendant’s

 motion was fundamentally flawed.

        First, while this Court of course has the authority to manage its docket and to issue a

 scheduling order that accommodates resolution of the issue on remand, Defendant’s motion

 conspicuously failed to mention the statutory provision that governs requests for stays of a circuit

 court’s judgment pending a petition for certiorari: 28 U.S.C. § 2101(f). Under this provision, a

 district court lacks authority to stay a circuit court’s judgment pending resolution of a certiorari

 petition. As numerous courts have held, § 2101(f) provides that only the circuit court or a justice

 of the Supreme Court may grant a stay in this circumstance. Yet Defendant did not seek a stay

 from either of those courts. Plaintiffs seek reconsideration to correct this error of law and to

 prevent manifest injustice to Plaintiffs, who face ongoing harm caused by Defendant’s copyright

 infringement.

        Second, even if § 2101(f) did not govern Defendant’s request (which it does), Defendant

 cannot satisfy this Court’s standard for a stay pending an appeal (the standard cited in

 Defendant’s motion). “A stay is considered ‘extraordinary relief’ for which the moving party

 bears a ‘heavy burden.’” Northrop Grumman Technical Servs., Inc. v. Dyncorp Int’l LLC, No.

 1:16CV534, 2016 WL 3346349, at *2 (E.D. Va. June 16, 2016) (quoting Larios v. Cox, 305 F.

 Supp. 2d 1335, 1336 (N.D. Ga. 2004)). Among other things, it is Defendant’s burden to



                                                   1
Case 1:18-cv-00957-CMH-TCB Document 62 Filed 09/30/20 Page 3 of 15 PageID# 677




 establish that Plaintiffs will not be substantially harmed by a stay. Defendant cannot meet his

 burden here. Defendant’s unlawful websites are facilitating massive infringement of Plaintiffs’

 copyrighted works, which is causing substantial and irreparable harm to Plaintiffs on a daily

 basis. As discussed below, there were nearly 100 million visits to Defendant’s websites last

 month alone. Defendant should not be allowed to delay this proceeding so that he can continue

 to profit from fostering rampant piracy, while Plaintiffs suffer the consequences.

        In this memorandum, Plaintiffs include the arguments, and citation to applicable

 authorities, that Plaintiffs would have included in an opposition to Defendant’s stay motion had

 they been given an opportunity to file one. Plaintiffs respectfully request that the Court modify

 the stay order to vacate the portion of the order staying proceedings pending resolution of a

 certiorari petition. The stay order should stay discovery only to the extent necessary to allow the

 Court to resolve the jurisdictional issue as required by the Fourth Circuit on remand.1

                                          BACKGROUND

        Plaintiffs are record companies that create, produce, distribute, and license the vast

 majority of all legitimate commercial sound recordings in the United States. ECF No. 1, Compl.

 ¶ 1. Defendant Tofig Kurbanov owns and operates FLVTO.biz and 2conv.com—music piracy



 1
   The issue on remand is whether the exercise of personal jurisdiction over Defendant is
 constitutionally reasonable. Plaintiffs do not oppose setting a discovery schedule that begins
 after that issue is resolved. Based on the Fourth Circuit’s rulings on the first two prongs of the
 personal jurisdiction test and the parties’ prior briefing on the third prong, see ECF No. 28 at 14–
 16, the issue on remand can be resolved quickly in Plaintiffs’ favor. See Thomas v. Huff,
 Thomas & Co., No. 3:12-2460-CMC, 2012 WL 13006004, at *2 (D.S.C. Dec. 6, 2012) (“The
 third prong of constitutional reasonableness is reached if the first and second prongs are
 satisfied.”); Dunlap v. Cottman Transmissions Sys., LLC, No. 2:11CV272, 2015 WL 12804277,
 at *4 (E.D. Va. Nov. 5, 2015) (“The third prong of the test for specific jurisdiction . . . will likely
 be met unless the defendant presents a compelling case that the presence of some other
 considerations would render jurisdiction unreasonable.” (internal citations and quotation marks
 omitted)). Plaintiffs can provide further briefing or oral argument if it would assist the Court.

                                                    2
Case 1:18-cv-00957-CMH-TCB Document 62 Filed 09/30/20 Page 4 of 15 PageID# 678




 websites that engage in and facilitate copyright infringement at a staggering scale. Id. These

 websites provide users a “stream ripping” service through which audio tracks are extracted from

 videos streamed from other platforms, such as YouTube, and converted into downloadable audio

 files. Id. ¶ 2. Stream ripping provides a means for easy, instantaneous, and rampant

 infringement of copyrighted sound recordings, including those owned by Plaintiffs. Id.

        Plaintiffs filed this lawsuit in August 2018. ECF No. 1. In January 2019, this Court

 granted Defendant’s motion to dismiss for lack of personal jurisdiction. ECF No. 30. On June

 26, 2020, in a unanimous decision, the Fourth Circuit reversed the rulings of this Court, finding

 that Defendant’s contacts sufficiently show that he purposefully availed himself of the privilege

 of conducting business in Virginia and that Plaintiffs’ copyright infringement claims arise out of

 Defendant’s activities directed at Virginia. UMG Recordings, Inc. v. Kurbanov, 963 F.3d 344,

 347, 355 (4th Cir. 2020). The Fourth Circuit remanded for further proceedings and required that

 the Court on remand perform the necessary reasonability analysis for exercising personal

 jurisdiction over Defendant. Id. at 355.

        On July 10, 2020, Defendant filed a petition for rehearing en banc, which was denied on

 July 24, 2020. ECF No. 42. On August 3, 2020, the Fourth Circuit issued its mandate. ECF

 No. 43. Defendant never sought to stay the issuance of the mandate.

        This Court then issued an order setting dates for answering the complaint and pretrial

 conferences and permitting the parties to begin discovery. ECF No. 48. The parties also filed a

 proposed joint discovery plan pursuant to Federal Rule of Civil Procedure 26(f). ECF No. 55.

 On September 16, 2020, Defendant filed a motion to stay discovery and proceedings pending not

 only this Court’s ruling on personal jurisdiction as required by the Fourth Circuit on remand, but

 also pending a ruling on Defendant’s not-yet-filed petition for certiorari to the Supreme Court.




                                                 3
Case 1:18-cv-00957-CMH-TCB Document 62 Filed 09/30/20 Page 5 of 15 PageID# 679




 ECF Nos. 50, 51. Defendant’s motion failed to mention § 2101(f), the statutory provision that

 governs which courts may stay a circuit court’s judgment pending a certiorari petition. As

 indicated in the Rule 26(f) discovery plan, Plaintiffs planned to file a response opposing

 Defendant’s motion in accordance with the schedule set forth by the Local Rules. However, on

 September 18, 2020, without hearing from Plaintiffs, the Court granted Defendant’s motion to

 stay as “so ordered.” ECF No. 57.

         As of this filing, Defendant has neither filed a petition for certiorari (which is due by

 December 21, 2020) nor sought a stay pending review of a petition for certiorari from the

 Supreme Court.

                                             ARGUMENT

 I.      Legal Standard

         Federal Rule of Civil Procedure 54(b) permits the revision of “any order or other decision

 . . . that adjudicates fewer than all the claims or the rights and liabilities of fewer than all the

 parties . . . at any time” before the entry of a final judgment. “Motions for reconsideration of

 interlocutory orders are not subject to the strict standards applicable to motions for

 reconsideration of a final judgment.” Am. Canoe Ass’n v. Murphy Farms, Inc., 326 F.3d 505,

 514 (4th Cir. 2003). Instead, the district court has discretion to afford relief from interlocutory

 orders “as justice requires.” See Fayetteville Investors v. Commercial Builders, Inc., 936 F.2d

 1462, 1473 (4th Cir. 1991). A district court may grant a motion for reconsideration: “(1) to

 accommodate an intervening change in controlling law; (2) to account for new evidence not

 available earlier; or (3) to correct a clear error of law or prevent manifest injustice.” McCray v.

 Ardelle Assocs. Inc., No. 4:14CV158, 2015 WL 13736028, at *2 (E.D. Va. May 1, 2015) (citing

 Hutchinson v. Staton, 994 F.2d 1076, 1081 (4th Cir. 1993)).



                                                     4
Case 1:18-cv-00957-CMH-TCB Document 62 Filed 09/30/20 Page 6 of 15 PageID# 680




 II.    Defendant’s Request for a Stay Failed to Acknowledge that Only the Fourth Circuit
        or a Justice of the Supreme Court Can Stay the Fourth Circuit’s Judgment Pending
        the Supreme Court’s Resolution of a Petition for Certiorari.

        The Court should reconsider its order granting Defendant’s motion to stay pending the

 Supreme Court’s resolution of a petition for certiorari to correct a clear error of law and to

 prevent manifest injustice. Defendant’s motion failed to inform the Court that a district court

 lacks the jurisdiction or authority to stay proceedings pending a certiorari petition, and the Court

 issued the stay order without the benefit of briefing from Plaintiffs as to controlling law.

            A.      The District Court Lacks Jurisdiction to Grant a Stay of the Fourth
                    Circuit’s Judgment Pending a Petition for Certiorari.

        Under 28 U.S.C. § 2101(f), the power to stay a case pending Supreme Court review of a

 certiorari petition belongs exclusively to the court of appeals and the Supreme Court:

          In any case in which the final judgment or decree of any court is subject to review
          by the Supreme Court on writ of certiorari, the execution and enforcement of such
          judgment or decree may be stayed for a reasonable time to enable the party
          aggrieved to obtain a writ of certiorari from the Supreme Court. The stay may be
          granted by a judge of the court rendering the judgment or decree or by a justice of
          the Supreme Court . . . .

 Because the statute permits only a judge of the court rendering the judgment subject to review or

 a justice of the Supreme Court to stay the judgment pending a certiorari petition, a district court

 is precluded from doing so.

        Numerous courts that have considered this issue—including several circuit courts, this

 Court, and other district courts in the Fourth Circuit—have uniformly concluded that § 2101(f)

 does not permit a district court to exercise jurisdiction to stay a circuit court’s judgment pending

 a certiorari petition. See, e.g., In re Time Warner Cable, Inc., 470 F. App’x 389, 390 (5th Cir.

 2012) (per curiam); In re Stumes, 681 F.2d 524, 525 (8th Cir. 1982) (per curiam); Merchant v.

 Fairfax Cty., Va., No. 1:10CV376, 2012 WL 12830388, at *1 (E.D. Va. Sept. 18, 2012) (Ellis,

 J.); United States v. Lentz, 352 F. Supp. 2d 718, 725–26 (E.D. Va. 2005) (Ellis, J.); United States


                                                   5
Case 1:18-cv-00957-CMH-TCB Document 62 Filed 09/30/20 Page 7 of 15 PageID# 681




 v. Kotmair, Civ. No. WMN-05-1297, 2008 WL 11509293, at *1 (D. Md. Jan. 15, 2008); United

 States v. Foster, No. 2:09CR00017, 2012 WL 1259166, at *1 (W.D. Va. Apr. 16, 2012), aff’d,

 526 F. App’x 268 (4th Cir. 2013). Because the judgment to be reviewed on Defendant’s petition

 for certiorari is that of a circuit court, “it is simply ‘not an appropriate function for this court to

 pass on the likelihood that the ruling of a higher court will be accepted for review by the

 Supreme Court;’ rather, that function is properly performed by the court of appeals or the

 Supreme Court.” Lentz, 352 F. Supp. at 726 (citing Studiengesellschaft Kohle, mbH v. Novamont

 Corp., 578 F. Supp. 78, 79–80 (S.D.N.Y. 1983)).

         Section 2101(f) applies to the Fourth Circuit’s judgment here because it is a “final

 judgment or decree” with respect to the matter before the Fourth Circuit, i.e., the appeal of this

 Court’s judgment of dismissal for lack of personal jurisdiction. See Lentz, 352 F. Supp. at 726.

 Where a final appellate decision resolves all matters on appeal to the circuit court and is subject

 to review on certiorari, that decision is no different from one that ends a case for purposes of

 § 2101(f). See id. at 726 & n.18; United States v. Manning, No. 07-CR-13-TCK, 2008 WL

 11471094, at *1 n.1 (N.D. Okla. Sept. 17, 2008).

         In moving for a stay pending resolution of his (apparently forthcoming) certiorari

 petition, Defendant had an obligation to inform the Court of contrary, controlling authorities—

 but he conspicuously failed to identify § 2101(f). Defendant was silent on this statute and the

 pertinent case law and further cited no cases seeking the same extraordinary relief here, a stay

 pending an appeal from the Court of Appeals to the Supreme Court. See, e.g., Harrell v.

 Freedom Mortg. Corp., No. 1:18-cv-00275, 2019 WL 9047223, at *2 (E.D. Va. Mar. 12, 2019)

 (appeal of magistrate’s order staying discovery pending a motion to dismiss); Orr v. Nat’l Rifle

 Ass’n of Am., No. 1:17-CV-00157-GBL-MSN, 2017 WL 11501503, at *2 (E.D. Va. May 19,




                                                     6
Case 1:18-cv-00957-CMH-TCB Document 62 Filed 09/30/20 Page 8 of 15 PageID# 682




 2017) (stay pending appeal of related case to D.C. Circuit); Northrop Grumman, 2016 WL

 3346349, at *2 (stay pending appeal to the Fourth Circuit).

         Defendant offers no explanation for his failure to file a motion in the Fourth Circuit to

 stay that court’s mandate. Nor has Defendant made any showing that the Fourth Circuit or the

 Supreme Court would grant a stay under § 2101(f). See Graves v. Barnes, 405 U.S. 1201, 1203

 (1972) (Powell, J., in chambers) (“Stays pending appeal to [the Supreme] Court are granted only

 in extraordinary circumstances.”); Fed. R. App. P. 41(d)(2) (requiring a substantial question and

 good cause); Sup. Ct. R. 23 (“Except in the most extraordinary circumstances, an application for

 a stay will not be entertained unless the relief requested was first sought in the appropriate court

 . . . below[.]”). Defendant should not be permitted to bypass the appropriate authorities to delay

 these proceedings while awaiting the outcome of a certiorari petition.

               B.    The “Mandate Rule” Also Supports Denial of Defendant’s Request for a
                     Stay.

         The “mandate rule” provides a separate, independent basis for reconsideration of the

 Court’s order. Under the mandate rule, when a circuit court remands for further proceedings, a

 district court generally must “implement both the letter and spirit of the . . . mandate.” United

 States v. Bell, 5 F.3d 64, 66 (4th Cir. 1993) (internal quotation marks and citation omitted). The

 mandate rule “forecloses relitigation of issues expressly or impliedly decided by the appellate

 court.” Id.

         Although the Fourth Circuit’s mandate did not expressly reject or preclude a stay, the

 spirit of the mandate remanding the case for further proceedings requires that the case be

 reopened and move forward at an ordinary pace. See In re A.F. Moore & Assocs., Inc., No. 20-

 2497,    F.3d      , 2020 WL 5422791, at *2–3 (7th Cir. Sept. 10, 2020). Defendant’s request for

 a stay while awaiting certiorari improperly sought an order that would halt the proceedings and



                                                   7
Case 1:18-cv-00957-CMH-TCB Document 62 Filed 09/30/20 Page 9 of 15 PageID# 683




 “clearly violate the mandate’s spirit.” See Lentz, 352 F. Supp. at 727; Merchant, 2012 WL

 12830388, at *1 (finding district court stay inappropriate upon issuance of mandate).

          The Court should reconsider the stay order and allow proceedings to move forward in

 accordance with the spirit of the Fourth Circuit’s mandate.

 III.   Even Under the Standard for a Stay Pending Appeal, Defendant Failed to Justify a
        Stay.

        Even if § 2101(f) were not controlling here (which it is), Defendant has not met his

 burden for obtaining a stay pending a certiorari petition under the traditional stay analysis. When

 ruling on a motion to stay proceedings pending an appeal, district courts in the Fourth Circuit

 typically apply a four-factor test under which the moving party must establish the following:

 (1) that the moving party will likely prevail on the merits of the appeal; (2) that the moving party

 will suffer irreparable harm absent a stay; (3) that other parties in the case will not be

 substantially harmed by a stay; and (4) that the public interest will be served by granting a stay.

 See Long v. Robinson, 432 F.2d 977, 979 (4th Cir. 1970); Brea Union Plaza I, LLC v. Toys R Us,

 Inc., No. 3:18-cv-419, 2018 WL 3543056, at *2 (E.D. Va. July 23, 2018). As this Court has

 noted, “[a] stay is considered ‘extraordinary relief’ for which the moving party bears a ‘heavy

 burden.’” Northrop Grumman, 2016 WL 3346349, at *2 (quoting Larios, 305 F. Supp. at 1336).

 None of the factors weigh in favor of a stay pending certiorari.

            A.      Defendant Has Not Shown a Strong Likelihood of Prevailing on the
                    Merits of an Appeal to the Supreme Court.

        Defendant has not demonstrated that the Supreme Court is likely to grant a petition for

 certiorari, let alone reverse the Fourth Circuit. Nor could he. The odds facing any petition for




                                                   8
Case 1:18-cv-00957-CMH-TCB Document 62 Filed 09/30/20 Page 10 of 15 PageID# 684




 certiorari are slim.2 Here, Defendant’s odds are even longer given that the Fourth Circuit ruled

 unanimously—and denied Defendant’s motion for rehearing en banc—and no actual circuit split

 exists.

           It is not enough that the Court originally ruled in Defendant’s favor. If that were true,

 then this factor would automatically weigh in favor of a stay every time a circuit court reverses a

 district court’s decision.

           Defendant failed to identify any “compelling reasons” to warrant a stay here. See Sup.

 Ct. R. 10. The Fourth Circuit’s decision was entirely consistent with Supreme Court authority

 and decisions of other circuit courts. Defendant argues that the Fourth Circuit’s decision

 conflicts with its own precedent and that of the Supreme Court. Mot. at 5–10. But the Fourth

 Circuit conducted a thorough analysis of relevant caselaw, including many of the decisions cited

 by Defendant, and applied them to the facts of this case. There is no departure from Supreme

 Court precedent, no circuit split, and no conflict with any decision in the Fourth Circuit. Rather,

 the cases cited by Defendant were decided differently because this case is factually

 distinguishable, and the Fourth Circuit reasonably considered all the facts together and in

 context.

           Defendant’s claimed conflicts with two decisions from other circuits are illustrative. In

 AMA Multimedia, LLC v. Wanat, 970 F.3d 1201 (9th Cir. 2020)—which Defendant contends

 creates a split with the Fourth Circuit’s decision in the instant case—the Ninth Circuit expressly

 found that this case was distinguishable. 970 F.3d at 1212 n.8 (“But Kurbanov is

 distinguishable. The defendant in Kurbanov had registered a Digital Millennium Copyright Act




 2
  See Noyola Decl., Ex. A at 2 (“The Court receives approximately 7,000-8,000 petitions for a
 writ of certiorari each Term. The Court grants and hears oral argument in about 80 cases.”).

                                                     9
Case 1:18-cv-00957-CMH-TCB Document 62 Filed 09/30/20 Page 11 of 15 PageID# 685




 agent with the U.S. Copyright Office, contracted with U.S.-based advertising brokers, and relied

 on U.S.-based servers. None of those specific actions aimed at the United States, including

 taking advantage of U.S. laws for certain safe harbor defenses to copyright infringement claims,

 are present here.” (internal quotation marks and citations omitted)). Similarly, the D.C. Circuit’s

 decision in Triple Up Ltd. v. Youku Tudou, Inc., No. 17-7033, 2018 WL 4440459 (D.C. Cir. July

 17, 2018), is easily distinguished. Putting aside Defendant’s misquotation of the D.C. Circuit’s

 holding (see Mot. at 9), that case involved drastically different facts—a website entirely in

 Mandarin Chinese with “less than one quarter of one percent of its monthly viewers com[ing]

 from the United States” and no agent registered with the Copyright Office. 2018 WL 4440459,

 at *1–2.

        Notably, many of Defendant’s arguments concerning this factor also appeared in

 Defendant’s petition for rehearing en banc. The Fourth Circuit denied that petition. Defendant’s

 petition for certiorari to the Supreme Court will similarly fail.

            B.      Defendant Has Not Shown that He Will Be Irreparably Harmed Absent a
                    Stay.

        Contrary to Defendant’s arguments, proceeding with this case will not deprive Defendant

 of a right to appeal. Defendant remains free to file a petition for certiorari (yet he has not done

 so). If litigating in this Court were irreparably harmful as Defendant argues, Defendant could

 and should have sought a stay of the Fourth Circuit’s mandate from that court or the Supreme

 Court (which he did not).

        The only other harm that Defendant complains of is being subject to “expensive and

 onerous discovery obligations.” Mot. 10. But this claim falls short of establishing irreparable

 harm. See Long, 432 F.2d at 980 (“[M]ere injuries, however substantial, in terms of money, time

 and energy necessarily expended in the absence of a stay, are not enough.” (quoting Va.



                                                   10
Case 1:18-cv-00957-CMH-TCB Document 62 Filed 09/30/20 Page 12 of 15 PageID# 686




 Petroleum Jobbers Ass’n v. Fed. Power Comm’n, 259 F.2d 921, 925 (D.C. Cir. 1958)); East

 Coast Fire Protection, Inc. v. Muhammad, No. 3:08CV511-HEH, 2008 WL 11389214, at *3

 (E.D. Va. Sept. 18, 2008) (holding that harm that can be remedied monetarily is not irreparable

 harm for purposes of analyzing a motion to stay).

           In any event, Defendant’s alleged harm is minimized with the stay proposed by Plaintiffs

 in which discovery is held in abeyance until this Court has resolved the jurisdictional issues

 required by the Fourth Circuit on remand.

               C.     A Stay Pending a Certiorari Petition Will Substantially Injure Plaintiffs.

           Defendant, as the moving party, bears “the burden of showing the absence of substantial

 harm” to the non-moving party. Brea Union Plaza, 2018 WL 3543056, at *5 (citing Long, 432

 F.2d at 979). Defendant cannot satisfy that burden because the injury to Plaintiffs from a stay

 pending certiorari would be enormous.

           Since Plaintiffs filed the complaint in this case more than two years ago, Defendant’s

 websites have continued to facilitate the unlawful infringement of Plaintiffs’ copyrighted works

 on a massive scale. Just last month, there were over 63 million visits to Flvto.biz and 30 million

 visits to 2conv.com.3 Indeed, as the popularity of Defendant’s unlawful sites has grown, they

 have caught the attention of the United States government: in its annual report on Notorious

 Markets for Counterfeiting and Piracy, the U.S. Trade Representative named Defendant’s

 FLVTO website as “continu[ing] to threaten legitimate streaming audio and video services” and

 copyright owners.4 Defendant’s piracy causes Plaintiffs substantial harm. Defendant’s sites

 provide a free unlawful substitute for legitimate streaming and download services and deprive

 Plaintiffs and their recording artists of the benefits of their investments in their valuable works


 3
     See Noyola Decl., Ex. B at 2; id., Ex. C at 2.
 4
     See Noyola Decl., Ex. D at 20.

                                                      11
Case 1:18-cv-00957-CMH-TCB Document 62 Filed 09/30/20 Page 13 of 15 PageID# 687




 and compensation to which they are entitled. A stay pending certiorari, which may extend this

 case for many months, will only exacerbate the excessive harm already suffered by Plaintiffs by

 the sustained operation of Defendant’s piratical websites.

             D.      A Stay Pending a Petition for Certiorari Harms the Public Interest.

          The public interest weigh heavily against a stay pending a petition for certiorari. It is a

 foundational principle of copyright law that “the public has a compelling interest in protecting

 copyright owners’ marketable rights to their work and the economic incentive to continue

 creating [works].” WPIX, Inc. v. ivi, Inc., 691 F.3d 275, 287 (2d Cir. 2012) (citing Golan v.

 Holder, 565 U.S. 302, 328 (2012)). “Inadequate protections for copyright owners can threaten

 the very store of knowledge to be accessed; encouraging the production of creative work thus

 ultimately serves the public’s interest in promoting the accessibility of such works.” Id.

 Plaintiffs are copyright owners of the vast majority of legitimate commercial sound recordings in

 the country. The pirating of their sound recordings would certainly diminish Plaintiffs’

 motivation to create and produce musical works. Also, as Defendant acknowledges, the public

 has an interest in the timely conclusion of legal disputes and administration of justice. See Mot.

 at 12.

                                            CONCLUSION

          For the reasons discussed above, Plaintiffs respectfully request that the Court reconsider

 its September 18, 2020 order staying proceedings in this case. Plaintiffs ask that the Court

 modify the stay order to vacate the portion of the order staying proceedings pending a ruling on

 Defendant’s forthcoming petition for certiorari to the Supreme Court. Plaintiffs have no

 objection to a stay of discovery to the extent necessary to allow the Court to complete the

 reasonability analysis as required by the Fourth Circuit on remand. That issue is discrete, with




                                                   12
Case 1:18-cv-00957-CMH-TCB Document 62 Filed 09/30/20 Page 14 of 15 PageID# 688




 constitutional reasonability readily apparent, and Plaintiffs can provide further briefing or oral

 argument if the Court would find it helpful.



 Respectfully submitted,

 Dated September 30, 2020                                 /s/ Scott A. Zebrak
                                                          Scott A. Zebrak (VSB No. 38729)
                                                          Matthew J. Oppenheim (pro hac vice)
                                                          Lucy Grace D. Noyola (pro hac vice)
                                                          Kellyn M. Goler (pro hac vice)
                                                          OPPENHEIM + ZEBRAK, LLP
                                                          4530 Wisconsin Avenue, NW, 5th Floor
                                                          Washington, DC 20015
                                                          Tel: (202) 480-2999
                                                          Fax: (866) 766-1678
                                                          scott@oandzlaw.com
                                                          matt@oandzlaw.com
                                                          lucy@oandzlaw.com
                                                          kellyn@oandzlaw.com

                                                          Attorneys for Plaintiffs




                                                  13
Case 1:18-cv-00957-CMH-TCB Document 62 Filed 09/30/20 Page 15 of 15 PageID# 689




                                 CERTIFICATE OF SERVICE

        I hereby certify that on September 30, 2020, I electronically filed the foregoing with the
 Clerk using the CM/ECF system, which will send the document and notification of such filing to
 counsel of record.


                                                     /s/ Kellyn M. Goler
                                                     Kellyn M. Goler
